Exhibit 10.1

 



FOURTH AMENDMENT TO
STANDSTILL AGREEMENT

 

This Fourth Amendment to Standstill Agreement (this “Amendment”) is effective as
of August 9, 2018 by and between Perceptron, Inc., a Michigan corporation (the
Company”) and Harbert Discovery Fund LP, Harbert Discovery Fund GP, LLC, Harbert
Fund Advisors Inc. and Harbert Management Corporation (collectively, the
“Holders”). Capitalized terms not otherwise defined herein have the meanings set
forth in the Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Company and the Holders are parties to that certain Standstill
Agreement dated as of August 9, 2016, as amended by the First Amendment to
Standstill Agreement dated as of November 17, 2016, the Second Amendment to
Standstill Agreement dated as of May 31, 2017 and the Third Amendment to
Standstill Agreement dated as of December 18, 2017 (the “Agreement”); and

 

WHEREAS, the parties wish to further amend the Agreement as set forth herein.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

1.            Section 9(a) of the Agreement shall be amended and restated to
read as follows:

 

(a)       This Agreement is effective as of the date hereof and shall remain in
full force and effect for the period (the “Covered Period”) commencing on the
date hereof and ending on the earlier of (i) date that is thirty (30) days prior
to the deadline for a shareholder to submit nominations at the 2019 Annual
Meeting of the Shareholders of Perceptron in accordance with the provisions set
forth in Perceptron’s Bylaws in effect at such time, or (ii) the termination of
this Agreement as set forth in Section 9(b)(ii).

 

2.            If there is any inconsistency or ambiguity between this Amendment
and the Agreement, this Amendment shall control in all respects.

 

3.            Except as is specifically set forth in this Amendment, the
remaining provisions of the Agreement are not otherwise modified or amended, and
all such provisions of the Agreement shall remain in full force and effect.

 

4.            This Amendment may be executed in as many counterparts as may be
deemed necessary and convenient, and by the different parties hereto on separate
counterparts, and each of which, when so executed, shall be deemed an original,
and all such counterparts shall constitute one and the same instrument.

 

[Signature Page Follows]


 



 1 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 



  Perceptron, Inc.                     By:  /s/ David L. Watza     Name: David
L. Watza     Title: President and Chief Executive Officer                  
HARBERT DISCOVERY FUND, LP   By:  Harbert Discovery Fund GP, LLC                
  By:  /s/ Kevin A. McGovern     Name:  Kevin A. McGovern     Title:   Vice
President and Associate General Counsel                   HARBERT DISCOVERY
FUND, GP, LLC                   By:  /s/ Kevin A. McGovern     Name:  Kevin A.
McGovern     Title:   Vice President and Associate General Counsel              
    HARBERT FUND ADVISORS, INC.                   By:  /s/ John W. McCullough  
  Name:  John W. McCullough     Title:   Executive Vice President and General
Counsel           HARBERT MANAGEMENT CORPORATION                   By:  /s/ John
W. McCullough     Name:  John W. McCullough     Title:   Executive Vice
President and General Counsel



 

 

 

 

2



 

 